DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Priority

2.	Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. EP 19203830.5, filed on October 17, 2019.

Information Disclosure Statement

3.	The information disclosure statement filed on 10/16/2020 has been considered and placed in the application file.
Drawings

4.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See Specification page 7, lines 1-2.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification

5.    	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See  37 CFR 1.75(d)(1) and  MPEP § 608.01(o).  Correction of the following is required: Dependent claim 18 recited the limitation “wherein the excitation signal is an exponential sine sweep” (see dependent claim 18, lines 1-2). There is no mention in the specification of the excitation signal is an exponential sine sweep.

	Claim Objections

	Claims 1-18 are objected to because of the following informalities:  Independent claim 1, line 17, the letter “h” in the phrase “each element of h” is a typographical error, which should be - - h - - (i.e., bold and italic).
	Appropriate correction is required. 

Regarding Claims 2-18, these claims depend from Claim 1 and are therefore objected for the same reasons.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Independent claim 1 is indefinite because it is unclear whether limitation “each measurement signal” in line 9 is the same “each measurement signal” as recited in line 

	Independent claim 1 is indefinite because it is unclear whether limitation “the excitation signal (x)” in line 22 being referred to “a known excitation sound signal” as recited in line 7.  If it is, the examiner suggests that applicant can amend “excitation signal (x)” in line 22 to read e.g., “the known excitation sound signal (x)” to overcome this problem.

	Independent claim 1 is indefinite because it is unclear whether limitation “said driver(s)” in line 26 being referred to “at least one acoustic driver” recited in line 3.  If it is, the examiner suggests that applicant can amend “said driver(s)” in line 26 to read e.g.,  “the at least one acoustic driver” to overcome this problem.

	Independent Claim 1 is indefinite because legend of symbols (n, p) in directivity model v(n, p) in line 26 missing and thus rendered the scope of the claim indefinite.  See for example, legend of symbols of h(n, p) in Specification page 10, last paragraph.

	Dependent claim 5 is indefinite because it is unclear whether limitation “all acoustic drivers” in line 3 being referred to “more than one acoustic driver” recited in lines 1-2.  If it is, the examiner suggests that applicant can amend all acoustic drivers” in line 3 to read e.g.,  “all the acoustic drivers” to overcome this problem.



	Dependent claim 18 is indefinite because it is unclear whether limitation “the excitation signal” in line 1 of claim 18 being referred to “a known excitation sound signal” as recited in line 7 of independent claim 1.  If it is, the examiner suggests that applicant can amend “the excitation signal” in line 1 of claim 18 to read e.g., “the known excitation sound signal”  to overcome this problem.

Regarding Claims 2-18, these claims depend from Claim 1 and are therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al.  "Geometrically Constrained Room Modeling With Compact Microphone Arrays", IEEE Transactions On Audio, Speech And Language Processing, IEEE, US, vol. 20, no. 5 July 2012 pages 1449-1460 (hereinafter, “Ribeiro”, Cited by Applicant) in view of Lou et al. U.S. Patent Application Publication 20150189431 (hereinafter, “Lou”).

	Regarding claim 1, Ribeiro teaches a method for estimating an acoustic influence of walls of a room (we find that almost every room has four walls, a ceiling and a floor; the floor is leveled and the ceiling is parallel to the floor; walls are vertical,
straight, and extend from floor to ceiling and from adjoining wall to adjoining wall, page 1450, right column, third paragraph, see Ribeiro), using a system (1)( Fig. 1 illustrates the concept when using the proposed room model, page 1451, left column, first paragraph, see Ribeiro) including: 
		a loudspeaker (2) including at least one acoustic driver (we consider a uniform circular microphone array with a speaker rigidly mounted in its center, emitting known signal, Fig. 1, page 1450, right column, fifth paragraph, see Ribeiro), and 
		a compact microphone array (3) including a set of microphones (4) arranged in a known geometry (i.e., in circle, see circular microphone array in Fig. 1, see Ribeiro) around the loudspeaker (we consider a uniform circular microphone array with a speaker rigidly mounted in its center, Fig. 1, page 1450, right column, fifth paragraph, see Ribeiro), the method comprising: 
			emitting a known excitation sound signal (actively probe the room by emitting a known signal (in our case, a sine sweep) from a source at a known location, page 1450, right column, fifth paragraph, see Ribeiro),  
			receiving a set of measurement signals (u-m (n) is measurement and background noise, page 1452, left column, under A. Signal Model section, see Ribeiro) each measurement signal being received by one microphone in the microphone array and each measurement signal including a direct path component (see signal directs at microphone, Fig. 1) and a set of echoes (residual reflections and diffuse reverberation, page 1452, left column, under B. Impulse Response Decomposition section, see Ribeiro), said echoes caused by reflections by said walls (see signals reflected from walls in Fig. 1; see also Fig. 4 in page 1455, see Ribeiro), 
			defining a linear system of equations y = øh, (see ym (n) equation 2, page 1452, left column; and see |hroom- -  Ha|  in equation 8, page 1453, left column, see Ribeiro),
			wherein y is the set of measurement signals (e.g., observations, ym (n) equation 2, page 1452, left column; see hroom, given an impulse response, page 1452, right column, last paragraph; hm (n)  is the room impulse response. Given a persistently exciting signal and an acceptable signal to noise ratio, one can estimate the ym (n), which related to the estimated room impulse responses hm (n), see page 1452, left column, under A. Signal Model section, see Ribeiro), ø is a signal model of the system (see H in equations 7, 8; see also page 1452 last-two paragraphs to the end of B. Impulse Response Decomposition section in left column of page 1453, see Ribeiro), and h is a vector (see a in equations 7, 8; page 1453, left column, see Ribeiro), each element of h representing a candidate location of an image source with a value representing a gain of said image source (We only consider WIRs corresponding to the largest coefficients in a, since most of the faint coefficients correspond to high-order reflections or to clutter, see page 1453, left column, last paragraph of B. Impulse Response Decomposition section see Ribeiro), 
			identifying non-zero values of h by using least square estimation to minimize |y - øh|, wherein the least-squares estimation is l1-regularized in order to restrict the number of non-zero values of h (see l1-regularized least-squares minimization, and equation 8, page 1453, left column, see Ribeiro), and 
			estimating the acoustic influence based on image sources corresponding to said identified non-zero values of h (page 1453, left column, under B. Impulse Response Decomposition section:  “identify which of the large coefficients correspond to actual wall reflections and to extract the room geometry”, see Ribeiro), 
			characterized in that said signal model includes a convolution of:
				 
				a multichannel filter (M) representing the relative delays of the microphones in the microphone array, said relative delays determined based on a known geometry of the microphone array (“obtaining synthetically and/or experimentally for the array of interest a collection of WIRs. In other words, single wall impulse response" (SWIR) providing measurement and the resulting model will be specific to the actual setup used in the measurement of a reflection involves both loudspeaker (transmission), wall (reflection) and microphones (reception), see last two paragraphs on right column of page 1452, see Ribeiro), and 
				a directivity model v(n, p) of said driver(s) in the form of an anechoic far-field impulse response as a function of transmit angle ("WIRs were collected experimentally in an anechoic chamber... integrated loudspeaker was used to generate 1-s sine sweeps, from which impulse responses were estimated for every 15° in azimuth and 10° in elevation, for a total of 240 DOAs" (see page 1455, left, column, third paragraph); see also "WIRs may be determined analytically to good tolerance, given the loudspeakers transfer function and the gains for all microphones and associated conditioning circuits.” (see paragraph bridging pages 1454-1455, see Ribeiro)).
	Ribeiro further teaches the direct path from the loudspeaker to the microphone has been removed (see page 1452, left column, under A. Signal Model section, see Ribeiro).  However, Ribeiro does not explicitly disclose to include a convolution of the excitation signal (x).
	Lou teaches method and device for reducing voice reverberation based on double microphones (see Title) in which referring to FIG. 1, on the transfer function from an excitation signal to a mic input signal, the maximum peak value corresponds to a direct sound. Generally, a point having a distance from the maximum peak is regarded d(t), and the transfer function corresponding to the late reverberation portion is recorded as tfr(t) the mic input signal can be expressed as a convolution of the excitation signal and the transfer function, i.e., x(t)=s(t)*tf(t), the direct sound and early reverberation component of the mic input signal can be expressed as xd(t)=s(t)*tfd(t), (par [0045], see Lou).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and device for reducing voice reverberation based on double microphones taught by Lou with the method of Ribeiro such that to obtain to include a convolution of the excitation signal (x)  as claimed for purpose of improving the voice quality, as suggested by Lou in Abstract.
 
	Regarding claim 2, Ribeiro in view of Lou teaches the method according to claim 1.  Ribeiro in view of Lou, as modified, teaches wherein said directivity model v(n, p) is acquired by measuring a set of far-field impulse responses (far-field approximation, WIRs may be determined, see page 1455, left column, first paragraph, see Ribeiro) of the loudspeaker in an anechoic environment at a set of angular positions (WIRs were collected experimentally in an anechoic chamber, using a large 1-in-thick acrylic barrier  
 
	Regarding claim 3, Ribeiro in view of Lou teaches the method according to claim 2.  Ribeiro in view of Lou, as modified, teaches wherein said angular positions are uniformly distributed (The integrated loudspeaker was used to generate 1-s sine sweeps, from which impulse responses were estimated for every 15 in azimuth
and 10 in elevation, for a total of 240 DOAs, see page 1455, left column, third paragraph, see Ribeiro).
 
	Regarding claim 4, Ribeiro in view of Lou teaches the method according to claim 2.  Ribeiro in view of Lou, as modified, teaches wherein said set of far-field impulse responses (far-field approximation, WIRs may be determined WIRs may be determined analytically to good tolerance, given the loudspeaker’s transfer function  and the gains for all microphones and associated conditioning circuits., see page 1455, left column, first paragraph, see Ribeiro) includes NP angular positions in said plane, where N is the number of microphones in the array WIRs were collected experimentally in an anechoic chamber, using a large 1-in-thick acrylic barrier as a wall simulator. The array was attached to a custom built mount, which was fit to a tripod capable of swiveling in azimuth and elevation. The integrated loudspeaker was used to generate 1-s sine and P is an up-sampling factor (Resample the impulse responses from 16 kHz to 32 kHz This allows us to double the range accuracy, see page 1455, right column, first paragraph, see Ribeiro). 

	Regarding claim 7, Ribeiro in view of Lou teaches the method according to claim 1.  Ribeiro in view of Lou, as modified, teaches further comprising eliminating a direct path contribution from each measurement signal, said direct path contribution being based on a known geometrical relationship between the loudspeaker and the respective microphone (the direct path from the loudspeaker to the microphone has been removed, see page 1452, left column, under A. Signal Model section, see Ribeiro) and representing the excitation signal received by each microphone without reflection from the walls (a wall impulse response (WIR), see page 1452, left column, under A. Signal Model section to first paragraph of B. Impulse Response Decomposition section, see Ribeiro).
 
	Regarding claim 8, Ribeiro in view of Lou teaches the method according to claim 1.  Ribeiro in view of Lou, as modified, teaches wherein the microphone array is symmetrical around the loudspeaker (For the purposes of this discussion, we consider a uniform circular microphone array with a speaker rigidly mounted in its center. Nevertheless, any sufficiently diverse geometry suffices. We only assume that the array is small and has a known geometry, allowing us to use a computationally efficient plane-.
 
	Regarding claim 9, Ribeiro in view of Lou teaches the method according to claim 1.  Ribeiro in view of Lou, as modified, teaches wherein the loudspeaker and the microphone array are arranged in a single plane, substantially perpendicular to the vertical walls of the room (see the plane of the loudspeaker and the microphone array intercepting the vertical wall in Fig. 1.  For the purposes of this discussion, we consider a uniform circular microphone array with a speaker rigidly mounted in its center. Nevertheless, any sufficiently diverse geometry suffices. We only assume that the array is small and has a known geometry, allowing us to use a computationally efficient plane-wave propagation model; the circular device in the room detects the reflections from the walls, indicated by the black segments in each of the four walls;  see Fig. 1, Refection model, page 1450, next-to-last paragraph to page 1451, first paragraph, see Ribeiro).
 
	Regarding claim 10, Ribeiro in view of Lou teaches the method according to claim 9.  Ribeiro in view of Lou, as modified, teaches wherein the microphone array is a uniform circular array (For the purposes of this discussion, we consider a uniform circular microphone array with a speaker rigidly mounted in its center, see page 1450, next-to-last paragraph, see Ribeiro).

12.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al.  "Geometrically Constrained Room Modeling With Compact Microphone Arrays", .
	
	Regarding claim 5, Ribeiro in view of Lou teaches the method according to claim 2. However Ribeiro in view of Lou does not explicitly disclose wherein the loudspeaker has more than one acoustic driver, and wherein said directivity model is acquired by activating all acoustic drivers simultaneously.
	Holmi teaches vehicle directional electroacoustical transducing (see Title) in which a vehicle includes a passenger location and a microphone for detecting acoustic energy (par [0023], see Holmi); in all of the figures, directional loudspeakers are shown as having two cone-type acoustic drivers (par [0037], see also Fig. 2C, par [0044], see Holmi). In the audio system of FIG. 2C loudspeaker 24 of FIG. 2C radiates more acoustic energy of one channel in a first direction than in a second direction, and simultaneously radiates more acoustic energy of a second channel in a third direction than in a fourth direction. In some implementations, the second direction is the same as the third direction or the first direction is the same as the fourth direction, or both. In other words, a single loudspeaker radiates two different audio signals in two different radiation patterns simultaneously (see Fig. 2C, par [0044], see Holmi).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the vehicle directional wherein the loudspeaker has more than one acoustic driver, and wherein said directivity model is acquired by activating all acoustic drivers simultaneously as claimed in order to obtain improved performance over conventional vehicle audio systems, as suggested by Holmi in paragraph [0057].
	
	Regarding claim 6, Ribeiro in view of Lou teaches the method according to claim 2. However Ribeiro in view of Lou does not explicitly disclose wherein the loudspeaker has more than one acoustic driver, and wherein said directivity model includes several submodels, each acquired by activating one acoustic driver at a time.
	Holmi teaches vehicle directional electroacoustical transducing (see Title) in which a vehicle includes a passenger location and a microphone for detecting acoustic energy (par [0023], see Holmi); in all of the figures, directional loudspeakers are shown e.g., submodels as having two cone-type acoustic drivers (par [0037], see also Fig. 2C, par [0044], see Holmi). Referring to FIG. 2D, the acoustic image can be further improved by the use of delays, that is, delaying an audio signal applied to a first directional loudspeaker relative to the audio signal applied to a second loudspeaker, which may be a directional loudspeaker, so that the first directional loudspeaker radiates the audio signal after the second loudspeaker. For example, the audio system may have a delay 29L to delay the L signal to mid-vehicle directional loudspeaker 24 relative to the L signal to front directional loudspeaker 30 (see loudspeaker 24, Fig. 2D, par [0046], see Holmi). Similarly, the audio system may have a delay 29LS to delay the LS signal to mid-vehicle directional loudspeaker 24 relative to the LS signal to rear 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the vehicle directional electroacoustical transducing taught by Holmi with the method of Ribeiro in view of Lou such that to obtain wherein the loudspeaker has more than one acoustic driver, and wherein said directivity model includes several submodels, each acquired by activating one acoustic driver at a time as claimed in order to obtain improved performance over conventional vehicle audio systems, as suggested by Holmi in paragraph [0057]

13.	Claims 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al.  "Geometrically Constrained Room Modeling With Compact Microphone Arrays", IEEE Transactions On Audio, Speech And Language Processing, IEEE, US, vol. 20, no. 5 July 2012 pages 1449-1460 (hereinafter, “Ribeiro”, Cited by Applicant) in view of Lou et al. U.S. Patent Application Publication 20150189431 (hereinafter, “Lou”), and further in view of Kordon et al. U.S. Patent Application Publication 20170070840 (hereinafter, “Kordon”).

	Regarding claim 11, Ribeiro in view of Lou teaches the method according to claim 8.  Ribeiro in view of Lou, as modified, teaches wherein the microphone array is a uniform circular array (For the purposes of this discussion, we consider a uniform circular microphone array with a speaker rigidly mounted in its center, see page 1450, next-to-last paragraph, see Ribeiro).
	However Ribeiro in view of Lou does not explicitly disclose to include a uniform circular array being a uniform spherical array.
	Kordon teaches method and apparatus for processing signals of a spherical microphone array on a rigid sphere used for generating an ambisonics representation of the sound field (see Title) in which If it is assumed that the spherical microphone array has nearly uniformly distributed capsules on the surface of a sphere so that wc =1 Ɐc and that the number of capsules is greater than O (par [0051], see Kordon).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for processing signals of a spherical microphone array on a rigid sphere used for generating an ambisonics representation of the sound field taught by Kordon with the method of Ribeiro in view of Lou such that to obtain a uniform circular array being a uniform spherical array as claimed for purpose of reducing the audible noise at the reproduction of the Ambisonics representation, as suggested by Kordon in paragraph [0017].

	Regarding claim 15, Ribeiro in view of Lou in view of Kordon teaches the method according to claim 11.  Ribeiro in view of Lou in view of Kordon, as modified, teaches wherein the signal model is evaluated for candidate image source locations placed in a spherical grid (spherical coordinates, par [0039], see Kordon), said locations expressed in spherical coordinates including a radial coordinate and two angular coordinates (a spherical coordinate system is defined such that is the range, is the azimuth, is the elevation and (0, 0, 0), see page 1451, left column, last-two paragraphs, see Ribeiro; see also we call h(r,θ,ø)m (n) a wall impulse response (WIR) in first paragraph of A. Signal Model, page 1452, left column, see Ribeiro).

	Regarding claim 16, Ribeiro in view of Lou in view of Kordon teaches the method according to claim 15.  Ribeiro in view of Lou in view of Kordon, as modified, teaches wherein the dimensions of h represent radial and angular coordinates (i.e., r and θ in h(r,θ,ø),  we call h(r,θ,ø)m (n) a wall impulse response (WIR) in first paragraph of A. Signal Model, page 1452, left column, see Ribeiro).
 
14.	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al.  "Geometrically Constrained Room Modeling With Compact Microphone Arrays", IEEE Transactions On Audio, Speech And Language Processing, IEEE, US, vol. 20, no. 5 July 2012 pages 1449-1460 (hereinafter, “Ribeiro”, Cited by Applicant) in view of Lou et al. U.S. Patent Application Publication 20150189431 (hereinafter, “Lou”), and further in view of Choueiri et al. U.S. Patent 9959883 (hereinafter, “Choueiri”).
	
claim 18, Ribeiro in view of Lou teaches the method according to claim 1. Ribeiro in view of Lou, as modified, teaches actively probe the room by emitting a known signal (in our case, a sine sweep) from a source at a known location (page 1450, right column, fifth paragraph; linear sweep, page 1457, right column, fourth paragraph see Ribeiro).
	However Ribeiro in view of Lou does not explicitly disclose wherein a sine sweep being an exponential sine sweep.
	Choueiri teaches method and system for producing low-noise acoustical impulse responses at high sampling rate (see Title) in which an excitation signal generator for producing exponential sine sweep signals that are sent through an acoustical system (see Claim 6 of Choueiri, col. 6, lines 11-14, see Choueiri).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and system for producing low-noise acoustical impulse responses at high sampling rate taught by Choueiri with the method of Ribeiro in view of Lou such that to obtain wherein a sine sweep being an exponential sine sweep as claimed for purpose of improving signal-to-noise ratio and a much reduced pre-response, as suggested by Choueiri in Abstract.
 
Allowable Subject Matter

15. 	Claims 12-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

	Regarding Claim 12, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Claim 1 overcome the objection and rejections set forth in the Office Action. 

	Regarding Claims 13-14, these claims depend from Claim 12 therefore objected for the same reasons.

	Regarding Claim 17, this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Claim 1 overcome the objection and rejections set forth in the Office Action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654